Per Curiam.

These cases are appeals from decisions of the Board of Tax Appeals affirming a sales and use tax assessment levied against Lindner Brothers, Inc,, d. b. a. United Dairy Farmers, and a sales tax assessment levied against American Financial Leasing & Services Co.
A thorough review of the records herein reveals that the activities involved here (primarily integrated data processing services and programming) are substantially identical to the activities considered by this court in Citizens Financial Corp. v. Kosydar (1975), 43 Ohio St. 2d 148, 331 N. E. 2d 435.
As such, the decisions of the Board of Tax Appeals in these cases are affirmed. Citizens Financial Corp. v. Kosydar, supra; Federated Department Stores v. Kosydar (1976), 45 Ohio St. 2d 1, 340 N. E. 2d 840; Accountant’s Computer Services v. Kosydar (1973), 35 Ohio St. 2d 120, 298 N. E. 2d 519.

Decisions affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern and Celebrezze, JJ., concur.
William B. Brown, J., dissents for the reasons stated by Justice Paul W. Brown, in his dissenting opinion in Citizens Financial Corp. v. Kosydar (1975), 43 Ohio St. 2d 148 at 151.
Paul W. Brown, J., dissents for the reasons stated in his dissenting opinions in United States Shoe Corp. v. Kosydar (1975), 41 Ohio St. 2d 68 at 77, and Citizens Financial Corp. v. Kosydar (1975), 43 Ohio. St. 2d 148 at 151.